

116 HR 7241 IH: Prioritized Paycheck Protection Program Act
U.S. House of Representatives
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7241IN THE HOUSE OF REPRESENTATIVESJune 18, 2020Ms. Craig (for herself and Mr. Delgado) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo provide for supplemental loans under the Paycheck Protection Program.1.Short titleThis Act may be cited as the Prioritized Paycheck Protection Program Act or the P4 Act.2.Paycheck Protection Program improvements(a)Extension for certain business concernsSection 7(a)(36)(B) of the Small Business Act (15 U.S.C. 636(a)(36)(B)) is amended—(1)by striking Except and inserting the following:(i)In generalExcept; and(2)by adding at the end the following:(ii)Supplemental PPP loans(I)DefinitionsIn this clause—(aa)the terms exchange, issuer, and security have the meanings given such terms in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)); (bb)the term gross receipts means gross receipts within the meaning of section 448(c) of the Internal Revenue Code of 1986; (cc)the term national securities exchange means an exchange registered as a national securities exchange under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f);(dd)the term publicly traded entity means an issuer, the securities of which are listed on a national securities exchange; (ee)the term smaller concern means an eligible recipient that—(AA)has not more than 100 employees; (BB)operates under a sole proprietorship or as an independent contractor; or (CC)is an eligible self-employed individual; and(ff)the term significant loss in revenue means that, due to the impact of COVID–19— (AA)the gross receipts of the eligible recipient during the first or second calendar quarter of 2020 are less than 50 percent of the gross receipts of the eligible recipient during the same calendar quarter in 2019;(BB)if the eligible recipient was not in business on April 1, 2019, the gross receipts of the eligible recipient during any 2-month period during the first 2 calendar quarters of 2020 are less than 50 percent of the amount of the gross receipts of the eligible recipient during any prior 2-month period during the first 2 calendar quarters of 2020; or(CC)if the eligible recipient is a seasonal employer, as determined by the Administrator, the gross receipts of the eligible recipient during any 2-month period during the first 2 calendar quarters of 2020 are less than 50 percent of the amount of the gross receipts of the eligible recipient during the same 2-month period in 2019.(II)AuthorityExcept as otherwise provided in this clause, for an eligible recipient that has received a covered loan under clause (i), the Administrator may guarantee a single supplemental covered loan to the eligible recipient under the same terms, conditions, and processes as a covered loan made under clause (i).(III)Application deadlineAn eligible recipient shall submit an application for a supplemental covered loan under this clause not later than October 1, 2020, or such later date as the Administrator determines appropriate. (IV)Choice of lenderAn eligible recipient may apply for a supplemental covered loan under this clause with the lender that made the covered loan under clause (i) to the eligible recipient or another lender.(V)Eligibility(aa)In generalA supplemental covered loan under this clause—(AA)may be made to an eligible recipient that is a smaller concern, has had a significant loss in revenue, and has used, or is expending funds at a rate that the eligible recipient will use on or before the expected date of the disbursement of the supplemental covered loan under this clause, the full amount of the covered loan received under clause (i); and(BB)may not be made to a publicly traded entity.(bb)Business concerns with more than 1 physical location(AA)In generalFor purposes of a supplemental covered loan under this clause, subparagraph (D)(iii) shall be applied by substituting not more than 100 employees per physical location for not more than 500 employees per physical location. (BB)Limit for multiple locationsFor an eligible recipient with more than 1 physical location, the total amount of all supplemental covered loans under this clause to the eligible recipient shall not be more than $2,000,000. (VI)Maximum amount for supplemental PPPThe maximum amount of a supplemental covered loan under this clause is the lesser of— (aa)the product obtained by multiplying— (AA)the average total monthly payments for payroll costs by the eligible recipient used to determine the maximum amount of the covered loan under clause (i) made to the eligible recipient under this paragraph; by (BB)2.5; or(bb)$2,000,000.(VII)Exception from certain certification requirementsAn eligible recipient applying for a supplemental covered loan under this clause shall not be required to make the certification described in subclauses (III) or (IV) of subparagraph (G)(i).(VIII)Reimbursement for processing supplemental PPPFor a supplemental covered loan under this clause of not more than $50,000, the reimbursement under subparagraph (P)(I) by the Administrator shall not be less than $2,500.(iii)Priority for smallest recipients(I)Application processingIn processing applications to guarantee covered loans, the Administrator shall, taking into account the sense of the Senate on giving priority to underserved and rural borrowers under subparagraph (P)(iv), prioritize the processing of applications to guarantee covered loans under clause (i) or (ii) to eligible recipients that have not more than 10 employees.(II)Funding priorityThe Administrator shall ensure that—(aa)of the unobligated balances available for covered loans on the date of enactment of the Prioritized Paycheck Protection Program Act, not less than the lesser of 20 percent of such unobligated balances or $25,000,000,000 is used for guaranteeing covered loans under clause (i) or (ii) to eligible recipients that have not more than 10 employees; and(bb)to the extent additional amounts are made available for covered loans after the date of enactment of the Prioritized Paycheck Protection Program Act, not less than the lesser of 20 percent of the sum of the unobligated balances described in subitem (AA) and such additional amounts or $25,000,000,000 is used for guaranteeing covered loans under clause (i) or (ii) to eligible recipients that have not more than 10 employees. .(b)Covered periods(1)Authority to extend period for making PPP and P4 loansSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by inserting , or such later date as the Administrator determines appropriate after December 31, 2020.(2)Period for costs that are eligible for forgiveness and application submissionSection 1106 of the CARES Act (Public Law 116–136) is amended—(A)in subsection (a), by striking paragraph (3) and inserting the following:(3)the term covered period means the period—(A)beginning on the date of the origination of a covered loan; and(B)ending on a date selected by the eligible recipient of the covered loan that occurs during the period—(i)beginning on the date that is 8 weeks after such date of origination; and(ii)ending on December 31, 2020, or such later date as the Administrator determines appropriate.; (B)in subsection (d), by inserting , or such later date as the Administrator determines appropriate after December 31, 2020 each place it appears; (C)in subsection (e), in the matter preceding paragraph (1), by striking An eligible recipient and inserting After the end of the covered period with respect to an eligible recipient, the eligible recipient; and(D)by striking subsection (l).(3)Applicability of amendmentsThe amendments made by paragraph (2) shall apply to a loan made under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) before, on, or after the date of enactment of this Act. (c)Implementation of Inspector General suggested actions for PPP oversightNot later than 5 days after the date of enactment of this Act, the Administrator of the Small Business Administration shall—(1)issue guidance to prioritize underserved businesses, as described in the sense of the Senate provision under subparagraph (P)(iv) of section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)); (2)issue an updated loan origin application for initial covered loans under such section and issue an origin application for supplemental covered loans under such section that collects demographic data to provide transparency for lending to underserved and rural markets, as required under subparagraph (P) of such section; (3)implement the loan registration required under such section; and(4)consistent with information that the Administrator makes available on loans made by the Administration in compliance with section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), begin publishing on the website of the Administration information about the paycheck protection program under section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)), including initial covered loans and supplemental covered loans, including—(A)the name of each business or nonprofit organization borrower;(B)the address of the principal place of business of each borrower;(C)the name and address of the principal place of business of each lender;(D)the amount of each loan;(E)the North American Industry Classification System code of each borrower;(F)whether each borrower is a franchisee; and(G)the type of business of each borrower.(d)Forgiveness compensation feesSection 7(a)(36)(P) of the Small Business Act (15 U.S.C. 636(a)(36)(P)) is amended by adding at the end the following:(v)Forgiveness application assistanceWith respect to initial covered loans and supplemental covered loans, the Administrator may reimburse an agent that assists an eligible recipient in preparing an application for and documentation required to obtain forgiveness under section 1106 of the Cares Act (Public Law 116–136), in an amount not to exceed $500..(e)Amount authorized for commitmentsSection 1102(b) of the CARES Act (Public Law 116–136) is amended to read as follows:(b)Commitments for PPP and other 7(a) loans(1)PPP loansDuring the period beginning on the date of enactment of the Prioritized Paycheck Protection Program Act and ending on December 31, 2020, or such later date as the Administrator determines appropriate, subject to the availability of appropriations, the Administrator may make commitments under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) in such amounts as the Administrator determines necessary.(2)Other 7(a) LoansDuring fiscal year 2020, the amount authorized for commitments for section 7(a) of the Small Business Act (15 U.S.C. 636(a)) under the heading BUSINESS LOANS PROGRAM ACCOUNT under the heading Small Business Administration under title V of the Consolidated Appropriations Act, 2020 (Public Law 116–93; 133 Stat. 2475) shall apply with respect to any commitments under such section 7(a) other than under paragraph (36) of such section 7(a). .